Citation Nr: 0719988	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-14 818	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to an initial evaluation in excess of 40 
percent for peripheral neuropathy of the left lower 
extremity.

3.  Entitlement to an effective date for an award of service 
connection for peripheral neuropathy of the right lower 
extremity, prior to June 20, 2001.

4.  Entitlement to an effective date for an award of service 
connection for peripheral neuropathy of the left lower 
extremity, prior to June 20, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that granted service connection for 
peripheral neuropathy of each lower extremity secondary to 
the veteran's service-connected diabetes mellitus.  A 
noncompensable evaluation was assigned for each lower 
extremity, effective July 9, 2001.  The veteran subsequently 
disagreed with both the rating assigned and with the 
effective date of the award of service connection for 
peripheral neuropathy.  By rating action dated in March 2003, 
the RO assigned an effective date of June 20, 2001 as the 
effective date of the award of service connection for 
peripheral neuropathy of each lower extremity.  

The Board notes that the statement of the case issued in 
April 2003 addressed only the claims for an increased rating 
for peripheral neuropathy of each lower extremity.  In a 
remand dated in March 2004, the Board noted that a timely 
notice of disagreement had been received with regard to the 
effective dates assigned for the ratings for the disabilities 
at issue, and requested issuance of a statement of the case 
as to the earlier effective date claims.  A statement of the 
case issued on May 24, 2005 addressed the earlier effective 
date claims.  A Statement of Accredited Representation of 
Appealed Case, submitted by the veteran's representative, 
dated June 7, 2005, within 60 days of issuance of the 
statement of the case, referenced the effective dates 
assigned for the ratings at issue.  As such, it is construed 
as a timely substantive appeal as to the earlier effective 
date claims.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1968 to October 1977.

2.	On May 31, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida, that the appellant died on May [redacted], 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the matters on this 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).




ORDER

The appeal is dismissed.




		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


